Name: 89/198/EEC: Commission Decision of 3 March 1989 withholding approval of a second addendum to the addendum to the Danish programme relating to the manufacture of processed fruit and vegetable products, in accordance with Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  foodstuff;  Europe
 Date Published: 1989-03-17

 Avis juridique important|31989D019889/198/EEC: Commission Decision of 3 March 1989 withholding approval of a second addendum to the addendum to the Danish programme relating to the manufacture of processed fruit and vegetable products, in accordance with Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 073 , 17/03/1989 P. 0054 - 0054*****COMMISSION DECISION of 3 March 1989 withholding approval of a second addendum to the addendum to the Danish programme relating to the manufacture of processed fruit and vegetable products, in accordance with Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (89/198/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 29 December 1986 the Danish Government submitted a second addendum to the addendum (3) to the programme relating to the manufacture of processed fruit and vegetable products (4); Whereas the investments relating to pea starch cannot be accepted, given the situation on the starch market and the competition between the different raw materials; Whereas the main production proposed, i.e. proteins, is not one of the products mentioned in Annex II of the Treaty; Whereas the proposed investment would allow only a small part of the Member State's pea production to be processed and would not provide any significant increase at Community level in the means of disposing of the basic products concerned; Whereas the programme submitted by the Danish Government fails to meet the requirements set out in Article 2 of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Approval of the second addendum to the addendum to the programme relating to the manufacture of processed fruit and vegetable products, communicated by the Danish Government on 29 December 1986, is hereby withheld. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 3 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 6, 8. 1. 1987, p. 30. (4) OJ No L 73, 16. 3. 1984, p. 78.